Citation Nr: 0947033	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  99-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals, lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968 and from July 21, 1991, to January 3, 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for lung 
cancer.

By a May 1999 claim, the Veteran asserted entitlement to 
service connection for a throat condition.  Also, by a July 
1999 claim, the Veteran asserted entitlement to a total 
disability rating based on individual unemployability (TDIU).  
While the June 2002 RO rating decision included notation of 
the Veteran's tracheotomy and notation that the Veteran 
asserted entitlement to a TDIU, to date, it does not appear 
that the RO has adjudicated such issues.  Thus, the issues of 
entitlement to service connection for a throat condition and 
a TDIU are referred back to the RO for appropriate action.

In September 2003, the Veteran testified before a Veterans 
Law Judge, seated at the RO in Oakland, California.  The 
Board notes that the RO notified the Veteran by a letter 
dated in January 2008 that the Veterans Law Judge that 
conducted the September 2003 hearing was no longer employed 
by the Board.  The Veteran was notified that he had the 
opportunity to testify at another hearing.  38 C.F.R. § 
20.717 (2009).  The Veteran responded in the affirmative by a 
statement received in February 2009, and in October 2009, the 
Veteran testified before the undersigned Veterans Law Judge, 
seated at the RO in Oakland, California.  Transcripts of the 
hearings have been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, 
further development is needed prior to disposition of the 
claim.

Documentation contained in the claims file reflects that the 
Veteran was awarded disability benefits from the Social 
Security Administration (SSA) in May 1999.  The May 1999 SSA 
decision indicates that the Veteran had, among other 
disabilities, lung cancer, in remission, status post surgery, 
with basilar scarring and pleural thickening.  Treatment 
records or other medical evidence associated with the May 
1999 SSA decision is not of record.

The Board notes that under 42 U.S.C. § 402, the Veteran's SSA 
disability award was automatically converted to "old age" 
benefits when he turned 65.  The SSA Document Retention 
Schedule requires the destruction of any disability records 
when a beneficiary turns 72.  However, in this case, as the 
Veteran has not turned 72, the records upon which his SSA 
determination was made may still be available.  Records 
associated with the Veteran's SSA disability benefits claim 
may include evidence pertinent to his claim of entitlement to 
service connection for residuals, lung cancer.  

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all relevant records 
related to the Veteran's Social 
Security disability benefits claim, to 
include any treatment records upon 
which SSA based its decision.  Any and 
all responses, including negative 
responses, from the SSA must be added 
to the claims file.  
2.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the claim of 
entitlement to service connection for 
residuals, lung cancer, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

